Citation Nr: 0316253	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for low back pain and 
residuals of a low back injury, currently evaluated as 10 
percent disabling. 

2.  Entitlement to service connection for degenerative disc 
disease, lumbar disc herniation, and spinal stenosis.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a cervical spine 
condition.

5.  Entitlement to an initial rating higher than 20 percent 
for musculoligamentous strain, left knee, with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 10, 1962 to June 22, 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1999 and 
April 2000.  In the May 1999 rating decision the RO denied 
service connection for degenerative joint disease and lumbar 
disk herniation.  The veteran perfected an appeal as to that 
decision.  During the course of the appeal, in an April 2000 
rating decision, the RO granted service connection for low 
back pain as a residual of a back injury and evaluated the 
disability as 10 percent disabling, effective October 24, 
1998, under Diagnostic Code 5295.  The veteran appealed that 
decision.  In a February 2001 rating decision, the RO noted 
the service connection issue as being for degenerative disc 
disease, lumbar disc herniation and spinal stenosis.

Upon review of the claim file, the Board finds that the 
veteran filed a notice of disagreement in May 2003 in 
response to a March 2003 rating decision, thereby initiating, 
but not perfecting, an appeal.  Therefore, the issues on 
appeal have been recharacterized as shown above.  This is 
discussed in more detail below.

Initially, the Board observes that the veteran requested a 
hearing before the Board in his substantive appeal dated in 
November 1999.  The veteran entered a second request for a 
hearing before the Board in a VA Form 9 dated in October 
2001.  In November 2001 the veteran submitted a waiver of the 
right to an in-person hearing before the Board, but entered a 
request for a videoconference hearing.  Most recently, in a 
VA Form 9 dated in December 2002, the veteran indicates that 
he does not want a Board hearing.  Given this unequivocal 
statement under the veteran's signature, the Board considers 
the hearing request effectively withdrawn.  38 C.F.R. 
§ 20.704 (2002). 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claims to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claims were pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant of what is needed to substantiate the claims when 
no letter was sent to him by the RO specifically giving him 
this notice.  While the RO notified the veteran of the 
evidence needed to substantiate a claim for service 
connection by letter dated in February 2001, the veteran was 
not advised of the evidence needed to substantiate the claim 
for an increased rating of low back pain.  

Furthermore, the veteran was not advised of the statutory and 
regulatory provisions of the VCAA until November 2002, and 
this was only done via a supplemental statement of the case 
(SSOC).  The appellant has a statutory right to one year in 
which to submit information or evidence in response to any 
VCAA notification, and that one-year period has not yet 
passed, nor has the appellant otherwise waived his right to 
that response period.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary Development

The veteran contends that all his back problems had their 
onset in service.

Service medical records show treatment in September 1963 for 
muscle spasm in the left paraspinal muscle group.  The 
records indicate that the veteran pulled muscles in the 
dorsal paraspinal area at that time.  A March 1964 report of 
x-ray results shows minimal dorsal scoliosis to the left and 
no other significant bone or joint findings.  The June 1964 
separation examination report notes back pain in 1963.

By letter dated in July 2001, Gene Carter, D.C., relates that 
he treated the veteran when the veteran was in the area where 
Dr. Carter practiced in 1963.  (As the veteran was yet in the 
service at that time, the Board assumes the author to mean 
that the author had been practicing in the area since 1963.)  
The letter reports that the veteran came to Dr. Carter with 
complaints of low back pain and had considerable damage to 
the lumbar and L5 vertebrae, and discs as well.  He was given 
several treatments and responded fairly well.  The letter 
also indicates that on several different occasions the 
examiner sent letters similar to this to VA, but the veteran 
stated that the information was apparently lost.  A November 
1999 letter from Dr. Carter indicates that in 1966 the 
veteran was treated for low back injuries consisting of 
lumbar sprain and strain of a chronic nature as a result of 
what had developed into an unstable low back.  The Board has 
been unable to locate anything in the claims file to indicate 
that this examiner was asked to produce records for that time 
frame.  

The first post-service medical record of treatment for back 
problems is dated in March 1987.  At that point the veteran 
was treated for acute low back pain in the left sacroiliac 
area after he lifted some windows into a pickup.  A report of 
x-rays taken at that time note the reasons for the x-rays 
were complaints of pain in the low back radiating down the 
left leg.  The report indicates that the lumbar spine had 
normal alignment, intervertebral disc spaces and vertebral 
body height.  There was no spondylolysis or 
spondylolisthesis.  There was minor spurring throughout, but 
normal pedicles and transverse processes.  

According to an August 1987 report from a neurologist, when 
the examiner saw the veteran at that time, the veteran 
related a history of being involved in an automobile accident 
in July 1987.  It was a head-on collision.  The veteran was 
not rendered unconscious and did not have much happen at the 
time of the accident.  Three days later, he noted pain in his 
low back and buttock, and down the right leg.  On occasion, 
if he moved his back wrong, the right leg might give out and 
he would fall.  The left leg was not involved.  In a 
consultation report dated in December 1987, the examiner 
notes an impression of low back and right leg pain consistent 
with lumbar radiculopathy most likely an S1 radiculopathy due 
to disc herniation.  A lumbar myelogram conducted that same 
month led to an impression of abnormal lumbar myelogram 
consistent with lumbar disc herniation at L-5 right.  

In May 2003, the veteran submitted releases for medical 
records from Dr. Jacobs and Dr. Vikram Prabhu for treatment 
in April 2003.  Both physicians are apparently located at the 
VA medical facilities in Omaha and North Platte.  The RO 
should also obtain the veteran's recent VA records.

As noted above, the RO denied service connection of the 
veteran's degenerative joint disease and lumbar disk 
herniation.  In reaching this decision, the RO noted that 
there was no evidence of these disorders in service or within 
a year after service.  

In the most recent VA examination report dated in December 
2000, the examiner opined that given the detailed history of 
the back pain and injury of the motor vehicle accident in 
1987, the problem on the veteran's back is more related to 
the car accident than to the service-connected back strain 
that happened in 1963.  Since this VA examination is somewhat 
dated for purposes of evaluating the severity of the 
veteran's service-connected low back pain, and the examiner's 
opinion as to nexus does not separately address the 
relationship, if any, between the muscle spasms in the left 
paraspinal muscle group, pulled muscles in the dorsal 
paraspinal area, or minimal dorsal scoliosis on the left and 
the present degenerative disc disease, lumbar disc 
herniation, and spinal stenosis, another VA examination is 
warranted. 

Statement of the Case 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

By decision dated in March 2003, the RO granted service 
connection for musculoligamentous strain left knee with 
degenerative arthritis and assigned a disability evaluation 
of 20 percent.  The RO also denied service connection for 
right knee disorder and musculoligamentous cervical spine 
with mild degenerative disc disease and loss of normal 
cervical lordosis.  The RO received a notice of disagreement 
as to this decision in May 2003.  A statement of the case has 
not been issued with regard to this matter.  

Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999) (when an NOD is filed by the 
appellant with respect to a denial of benefits, but the RO 
has not yet issued a SOC, the Board is required to remand, 
rather than refer, the issue to the RO for the issuance of 
the SOC); 38 C.F.R. § 19.9(a); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92.  However, this issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  This development should include 
asking the veteran to identify all 
healthcare providers from whom he has 
sought treatment for his back disorders 
and records from whom have not been 
associated with the claims file.  The RO 
should ask the veteran to provide 
additional information by which it can 
obtain records from Dr. Fogel.  (Note:  
see document in claims file regarding an 
Internet search with a present business 
address for this physician.)  In 
addition, ask the veteran to again 
authorize release of medical records from 
Gene Carter, D.C. for treatment provided 
from 1963 through 1970.  Obtain any 
identified medical records.

3.  The RO must obtain the appellant's 
medical records from the VA facilities in 
Omaha and North Platte, NE, for treatment 
and diagnostic testing performed since 
November 2002.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the veteran for an VA orthopedic 
examination to assess the nature and 
severity of the veteran's service-
connected low back pain, and to determine 
the nature and etiology of the veteran's 
degenerative disc disease, lumbar 
herniated disk, and spinal stenosis 
disorders.  The examiner should review 
the claims file prior to conducting the 
examination.  

The examiner should conduct any testing 
necessary to assess the severity of the 
veteran's orthopedic and neurologic 
symptoms from his lumbar spine 
disability.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner must specifically 
state what is normal range of motion for 
the lumbar spine.

All functional limitations resulting from 
the service-connected lumbar spine 
disorder are to be identified, including 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the 
affected area.  The examiner should 
discuss the effect the veteran's lumbar 
spine disorder has upon his daily 
activities.  

The examiner should also render an 
opinion whether, in the examiner's best 
medical judgment, it is at least as 
likely as not that the back problems 
treated during service (to include muscle 
spasm in the left paraspinal muscle 
group, pulled muscles in the dorsal 
paraspinal area, and minimal dorsal 
scoliosis to the left) are related to any 
now existing degenerative disc disease, 
lumbar herniated disc, or spinal 
stenosis.  In rendering this opinion, the 
examiner should consider the medical 
records relating to the injuries noted 
after the July 1987 motor vehicle 
accident, as well as, the letters from 
Gene Carter, D.C dated in November 1999 
and July 2001.  

The examiner should also render an 
opinion as to which symptoms and 
impairment (i.e., functional loss) are 
attributable to the service-connected 
residuals of low back pain as opposed to 
the nonservice-connected lumbar spine 
conditions (i.e., degenerative disc 
disease, stenosis, herniation, etc.).  If 
such a question cannot be answered 
without resorting to speculation, the 
examiner should state such.

5.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim and 
should ensure the VA examination ordered 
above addresses all questions asked.  If 
it does not, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2.

6.  Then, the RO should readjudicate the 
claims.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant and his representative a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

7.  The RO should issue a statement of 
the case to the veteran addressing the 
issues of entitlement to an initial 
evaluation in excess of 20 percent for 
service-connected musculoligamentous 
strain left knee with degenerative 
arthritis, entitlement to service 
connection for right knee disorder, and 
entitlement to service connection for 
musculoligamentous cervical spine with 
mild degenerative disc disease with loss 
of normal cervical lordosis.  Please note 
the veteran's NOD requested review of 
these issues by a Decision Review Officer 
(DRO).  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  
Otherwise, if a timely substantive appeal 
is filed, and subject to current 
appellate procedures, these claims should 
be returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



